Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Note: subject matter relating to the searching of side wagers were introduced in CIP application 12/344,115; therefore the pending claims below has an effective filling date of 12/24/2008 for prior art purposes.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Lutnick does not disclose including any ratings or rankings of the primary player such as including any selection of any primary players by any secondary players based on a rating value of that primary player relative to any threshold rating value. Examiner respectfully disagrees as can be seen in at least paragraphs [0153], [0252]-[0253], [0371]-[0372], [0419] of Lutnick, Lutnick discloses the user interface allows the secondary player to select a primary player, wherein the primary player has an associated rating or score value in accordance to primary player’s performance and the secondary player can search for available wagers associated with the selected primary player according to the primary player’s performance rating/score value.
Please review updated rejection below addressing newly added limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner found no support for newly added limitation of “following a selection, by a first player, of a second player associated with a side wager target rating value that at least equals a side wager target rating threshold value”. Paragraphs [0400] and [0796] in applicant’s PGPUB US 2021/0012613 A1 are the only sections that discussed any form of threshold value. Paragraph [0400] discusses thresholds relating to power supply. Paragraph [0796] discusses threshold relating to dice roll.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lutnick et al (US 2008/0070667 A1).
Claim 1: Lutnick discloses a gaming system comprising: 
a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (Fig. 1-4), cause the processor to: 
following a selection, by a first player, of a second player associated with a side wager target rating value that at least equals a side wager target rating threshold value (i.e. the user interface allows the secondary player to select a primary player, wherein the primary player has an associated rating or score value in accordance to primary player’s performance and since the secondary can see each primary player’s score value, the secondary player can select a primary player with a minimum score accordingly), initiate a search for any side wagers available to be placed on any events associated with the selected second player (i.e. the secondary player can search for available wagers associated with the selected primary player according to the primary player’s performance rating/score value), [0153], [0252]-[0253], [0371]-[0372], [0419].
responsive to the search identifying a side wager available to be placed on an event associated with the second player, communicate, via a wireless data network [0062], [0067], data to a mobile device which results in the mobile device displaying to the first player the identified side wager available to be placed on the event, [0169], [0183], [0217], [0371], and 
receive, via the wireless data network and from the mobile device, data associated with a placement of the side wager on the identified event [0101], [0371].
Claim 2: Lutnick discloses the gaming system of Claim 1, wherein the side wager target rating value of the a second player comprises a value corresponding to game play information over a 
Claim 3: Lutnick discloses the gaming system of Claim 2, wherein the event comprises a game subsequently played by the second player [0252]-[0253], [0258].
Claim 4: Lutnick discloses the gaming system of Claim 1, wherein the event comprises an event associated with a play of a skill-based game [0258].
Claim 5: Lutnick discloses the gaming system of Claim 1, wherein the event comprises an event associated with a play of a table game occurring at a gaming table [0294], [0296], [0307].
Claim 6: Lutnick discloses the gaming system of Claim 1, wherein the event comprises an event associated with a play of a wagering game occurring at an electronic gaming machine [0246].
Claim 7: Lutnick discloses the gaming system of Claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to filter the initiated search based on a criteria specified by the first player [0173], [0424].
Claim 8: Lutnick discloses the gaming system of Claim 7, wherein the criteria specified by the first player comprises one of, for an electronic gaming machine, percentage of wins or losses over one or more specified time intervals, winning or losing streaks, duration of a currently active gaming session, number of consecutive wins or losses over one or more specified time intervals, amounts wagered, amounts won or lost, statistical analysis of actual wins or losses as compared to theoretical wins or losses over one or more specified time intervals, and game play speed (i.e. the search criteria could be based on at least a primary player has won more than X amount of money in the last Y amount of time), [0253], [0299], [0371].

Claim 10: Lutnick discloses the gaming system of Claim 1, wherein the side wager comprises a single proposition bet dependent on outcomes of a plurality of players across a plurality of games [0397], [0413].
Claim 11: Lutnick discloses the gaming system of Claim 1, wherein when executed by the processor, the plurality of instructions cause the processor to: receive a request to subscribe to messages related to the side wager on the event; authenticate, via the mobile device, the first player; and response to successful authentication of the first player, provide the messages related to the side wager to the first player, wherein the messages are encrypted (i.e. player can subscribe to get an alert related to a primary player of interest), [0295].

Claim 12: Lutnick discloses a gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: initiate a search for any side wagers available to be placed on any events associated with any plays of any games by a first player associated with a value corresponding to game play information over a designated period of time which exceeds a predetermined value, responsive to the search identifying a side wager available to be placed on an event associated with a play of a game by the first player, communicate, via a wireless data network, data to a mobile device which results in the mobile device displaying to a second, different player the identified side wager available to be placed on the event associated with the play of the game by the first player, and receive, via the wireless data network and from the mobile device, data associated with a placement of the identified side wager on the event associated with the play of the game by the first player similarly discussed above. Lutnick, additionally, discloses responsive to not receiving data associated with the placement of the identified side wager on the event associated with the play of the game by the first player and based on a criteria specified by the second player prior to initiating the search, automatically place the identified side wager on the event associated with the play of the game by the first player [0097], [0101], [0154], [0172], [0216].  

Claim 13-20 : Lutnick discloses a method of operating a gaming system, the method comprising: following a selection, by a first player, of a second player associated with a side wager target rating value that at least equals a side wager target rating threshold value, initiating, by a processor, a search for any side wagers available to be placed on any events associated with the second player, responsive to the search identifying a side wager available to be placed on an event associated with the second player, communicating, via a wireless data network, data to a mobile device which results in the mobile device displaying to the first player the identified side wager, and receiving, via the wireless data network and from the mobile device, data associated with a placement of the identified side wager on the event associated with the side wager target available to be placed on the event as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/Seng H Lim/Primary Examiner, Art Unit 3715